Name: Commission Regulation (EEC) No 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  information technology and data processing;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31990R3201Commission Regulation (EEC) No 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 309 , 08/11/1990 P. 0001 - 0078 Finnish special edition: Chapter 3 Volume 35 P. 0041 Swedish special edition: Chapter 3 Volume 35 P. 0041 COMMISSION REGULATION (EEC) N ° 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 822/87 of 16 March 1987 on the common organization of the market in wine(1), as last amended by Regulation (EEC) N ° 1325/90(2), and in particular Articles 72 (5) and 81 thereof, Whereas Council Regulation (EEC) N ° 2392/89(3), as amended by Regulation (EEC) N ° 3886/89(4), lays down general rules for the description and presentation of wines and grape musts; whereas implementing legislation must be adopted laying down specific and detailes rules in accordance with the principles defined therein and with those already established by Regulation (EEC) N ° 822/87 and Council Regulation (EEC) N ° 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions(5), as amended by Regulation (EEC) N ° 2043/89(6); Whereas Commission Regulation (EEC) N ° 997/81 of26 March 1981 laying down detailed rules for the description and presentation of wines and grape musts(7), as last amended by Regulation (EEC) N ° 2776/90(8), has frequently been amended; whereas, in the interests of clarity, and on the occasion of further amendments, the rules in question should be consolidated; Whereas, in applying rules concerning the description and presentation of wines, the traditional and customary practices of the Community wine-growing regions should be taken into account to the extent that the traditional and customary practices are compatible with the principles of a single market; whereas it is also necessary to avoid any confusion in the use of expressions employed in labelling and to ensure that the information on the label is as clear and complete as possible for the consumer; Whereas, in order to allow the bottler some freedom as regards the manner in which he presents the mandatory information on wine labels, and to permit the use of additional labels for all the mandatory information required on imported wines, it should be laid down that such information may be grouped together in the same field of vision rather than on a single label; Whereas certain terms and details have a commercial value or can contribute to the prestige of the product offered for sale without being absolutely necessary; whereas the use of such terms should be permitted provided that they are justified and are not misleading as regards the quality of the product; whereas, however, in view of the specific nature of certain of these terms, Member States should be empowered to limit the options offered by Community legislation to the parties concerned; Whereas, to provide the consumer with better information on the origin of wines made from a mixture of grapes or by the coupage of products originating in several Member States, the height of the lettering to be used for the words blend of wines from various countries of the European Communities should be specified; whereas the same should apply to similar terms laid down for table wines which have been manufactured in a Member State other than that where the grapes were harvested; whereas appropriate provisions on the maximum height of the lettering should also be adopted to ensure that no confusion can arise between certain table wines entitled to a geographical ascription and quality wines produced in specific regions (quality wines psr); Whereas in order to facilitate implementation of this Regulation, a list of terms denoting superior quality in imported wines and recognized by the Community in accordance with Article 26 (2) (c) of Regulation (EEC) N ° 2392/89 should be published; Whereas, so that the consumer may not be misled as regards the origin of wine imported into the Community, it should no longer be possible to put on the label of an imported wine the translation of an expression designating a superior quality which is identicial to any designation in German used in accordance with Community rules; Whereas the nominal volume of containers allowed for putting up wines and grape musts in intra-Community trade is governed by Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids(9), as last amended by Directive 88/316/EEC(10); whereas the rules for indicating the nominal volume of the product in question on the label should be specified; whereas, in order to enable products already put up in containers to be disposed of, it should be stipulated that such products may not be sold or put up for sale after the expiry of the transitional periods referred to in the said Directive; Whereas, the better to inform the consumer, in the case of bottling under contract, the words bottled for . . . should be followed by the name or business name of the bottler within the meaning of Article 4 of Commission Regulation (EEC) N ° 2202/89 of 20 July 1989 defining the terms coupage, the turning into wine, bottler and bottling(11); whereas, further, if a Member State has provided, in the case of bottling under contract, that the name of the person who actually bottled the wine for the account of the bottler must be shown, provision must be made to ensure that this is done in clear and express terms; Whereas the wording on the label relating to the name or business name of the bottler, the consignor or a natural or legal person or group of such persons where such wording refers to an agricultural holding should be specified; Whereas, in order to prevent the consumer from being misled as to the country in which the product was bottled, it is advisable to specify the official language or languages in which the particulars preceding the name and business name of the bottler should be indicated on the label; Whereas it is now compulsory for wine bottle labels to indicate the Member State in which bottling was carried out; whereas it should therefore be specified how this is to be done; whereas provision is made for certain information to be given in the form of a code; whereas in order to facilitate the updating and reading of these codes they should be determined by the Member State in which the bottler, consignor or importer has his registered place of business; Whereas, to ensure that the information given to the consumer is objective, the actual alcoholic strength, the total alcoholic strength and the grape must density stated on the label must be made subject to the same rules throughout the Community; Whereas, in the interest of consumers, it should be specified that the actual or total alcoholic strength stated on the labelling is that determined by analysis; whereas, for the sake of simplicity, however, it should be possible for the figure expressing this alcoholic strength to be rounded off within certain limits; Whereas it is customary in Germany to indicate the density of grape musts in Oechsle degrees; whereas, in the light of this traditional practice, no further alignment with the Community system for measuring the density of grape must is possible for the moment; whereas the transitional period should therefore be extended until 31 August 1991, during which Germany may provide, in respect of grape must put into circulation on its territory, that the density should be expressed in Oechsle degrees; Whereas, to prevent any abuse of the only optional terms which are authorized, the cases where recommendations are permissible should be expressly stated; Whereas, to ensure that a recommendation regarding the acceptability of a wine for religious purposes does not provide a pretext to use oenological practices that are not authorized by Community or national provisions, the conditions under which such a recommendation can be made should be clarified; whereas these conditions should take account of certain religious rites; Whereas, to ensure control and protection of table wines qualifying for description as Landwein, vin de pays, vino tÃ ­pico, Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §, Ã ¯Ã ©Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ², vino de la tierra or vinho regional and to provide accurate information for the authorities in the Member States responsible for ensuring the observance of Community or national provisions in the wine sector, producer Member States should forward to the Commission all relevant information on the designation of such wines; Whereas a list of imported wines for which the conditions of production have been recognized as being equivalent to those for a quality wine psr or for a table wine bearing geographical ascription should be published; Whereas to facilitate implementation of this Regulation the synonyms of names of the vine varieties which may be used to describe wines originating in the Community should be published together with the names and, where appropriate, the synonyms of the vine varieties which may be used to describe imported wines; Whereas the names of vine varieties which are identical with, or which refer to, the names of geographical units may give rise to confusion regarding the geographical origin of the wine designated by one of these names of varieties; whereas, with a view to reducing this risk, Member States should be allowed to prescribe that such names be shown on the label in lettering that does not exceed a certain size; Whereas, in order to maintain traditional trade with some non-member countries, exceptions should be provided to Articles 31, 32 and 33 of Regulation (EEC) N ° 2392/89 for some wines from these countries; whereas, to facilitate Community exports to the United States of America, it should be laid down that the vintage year is to be indicated on the labels of the Community wines in question in accordance with the rules applicable to wine produced in the United States; Whereas, in so far as the details concerning the method of production, the type of vine or a particular colour are not defined by the rules of the producer Member State or the exporting non-member country, certain rules should be laid down in this Regulation; whereas the terms in which such information may be given should also be indicated; Whereas, having regard to the importance of indicating the residual sugar content for the description of wine, the use of the descriptive terms indicating the residual sugar content should have to conform to analytical criteria; Whereas, where the object is to make a wine better known, information concerning the history of the wine in question, of the bottler's firm or of a firm belonging to a natural or legal person involved in the distribution of the wine should be allowed to be shown on a part of the label that is separate from the part bearing the mandatory information; Whereas the organization of competitions is an effective way of encouraging wine producers and dealers to endeavour to achieve distinction in competition by the quality of the wine which they market; whereas the awards granted to the best wines in such competitions provide valuable information for the consumer; whereas, with a view to ensuring that such competitions take place objectively, certain Community rules which must be complied with by competition organizers should be laid down; Whereas the information that a wine has been bottled at the wine-growing holding where the grapes from which it was made were harvested and turned into wine, or under equivalent conditions, expresses the idea that all the stages of production have been carried out under the supervision and responsibility of the same natural or legal person, thereby enhancing the prestige of the wine thus obtained in the estimation of some purchasers; whereas the terms which may be used to convey such information should therefore be specified; Whereas the use of the bottle known as the flÃ »te d'Alsace has traditionally been restricted in France to certain quality wines psr; whereas it would seem appropriate to maintain this restriction without, however, restricting the use of this bottle in the case of wines from other countries; Whereas bottles of the Bocksbeutel or Cantil type and bottles of a similar type have been in use for a very long time in certain Community regions and in certain third countries; whereas those types of bottles may recall certain characteristics or a particular origin of the wine in question; whereas, owing to the traditional character of such bottle shapes, they should be used exclusively for wines where such use is a fair practice established for a certain number of years and is considered traditional without however jeopardizing the sale of wine marketed in such types of bottle; whereas the list of wines which may be put up in such bottles should be published; whereas, in order to facilitate the switch-over from the arrangements existing in Portugal to those in the Community, Portuguese wines dispatched to other Member States must be exempted from the application of the rules on the use of bottles of the types in question; Whereas there is a risk of rectified concentrated grape must being used fraudulently to enrich or sweeten wines or other food products; whereas provision should therefore be made that this product may be put into circulation only under strictly defined conditions ensuring effective monitoring of its transport and use; Whereas, for reasons of hygiene and the protection of public health, certain terms should be prescribed for use on containers for the transport of wines and musts; Whereas, in order to facilitate checks on the bottling of wines and grape musts, Member States should be authorized, pursuant to the third indent of the second subparagraph of Article 38 (l) of Regulation (EEC) N ° 2392/89, to prescribe or to permit a statement of the date of bottling; Whereas under Article 43 (2) of Regulation (EEC) N ° 2392/89 Member States may allow the use of the word wine accompanied by the name of a fruit and in the form of a composite name to describe products obtained by the fermentation of fruits other than grapes and by other composite names including the word wine; whereas provisions should be made to avoid any confusion with other wine products; Whereas, in order to avoid difficulty as regards exports of wine to the United States of America, a rule should be laid down about the vintage year which may be printed on the label; Whereas transitional measures are required to cover products of which the description and presentation does not comply with the relevant provisions; Whereas, for the sake of simplicity, certain provisions of Regulation (EEC) N ° 2392/89 and of this Regulation should not apply to small quantities of wine as defined under Council Regulation (EEC) N ° 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must(12), as last amended by Regulation (EEC) N ° 1772/90(13); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION:Article 1 1. The mandatory information on the label required by Articles 2 (1), 11 (1), 20 (1), 25 (1), 26 (1) and 27 (1) of Regulation (EEC) N ° 2392/89, and that made mandatory by the Member States under Articles 3 (2), 12 (2) and 21 (2) or by the Commission under Article 28 (3) of that Regulation: -shall be grouped together in the same field of vision on one or more labels affixed to the same container or directly on the container itself, and -shall be in lettering which is clear, legible, indelible and sufficiently large to show up clearly against the background on which it is printed and such as to be clearly distinguishable from all other writing and designs on the label. However, the mandatory information relating to the importer may be outside the field of vision in which the other mandatory information is contained. 2. The optional information on the label mentioned in Articles 2 (2) and (3), 11 (2), 20 (2), 25 (2), 26 (2) and 27 (2) of Regulation (EEC) N ° 2392/89 may: -appear on the same label as the mandatory information or on one or more additional labels, or -be printed directly on the container itself. However, the optional information referred to in Article 2 (3) (i) of the said Regulation, namely, the terms Landwein, vin de pays, vino tÃ ­pico, vino de la tierra, Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §, Ã ¯Ã Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ² and vinho regional, shall be grouped together with the mandatory information referred to in the first subparagraph of paragraph 1. Article 2 1. The terms referred to in Article 2 (1) (d) (ii) and (iii) of Regulation (EEC) N ° 2392/89 shall be indicated on the labels of outer packaging in lettering of the same type, the smallest letters being at least: -3 mm high, if the nominal volume of the container is less than 20 cl, -5 mm high, if the nominal volume of the container is 20 cl or more but not more than 100 cl, -6 mm high, if the nominal volume of the container is more than 100 cl. 2. When, pursuant to Article 2 (2) or (3) of Regulation (EEC) N ° 822/87, the label of a table wine contains a geographical description but not the words Landwein, vin de pays, vino tÃ ­pico, vino de la tierra, Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §, Ã ¯Ã Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ², or vinho regional, the geographical description shall be indicated in lettering of the same type and size. The lettering may not be higher than that used to indicate table wine. Article 3 1. the terms quality wine produced in a specified region or quality wine psr or an equivalent term in another official Community language, or, where appropriate: -QualitÃ ¤tswein and QualitÃ ¤tswein mit PrÃ ¤dikat, -appellation d'origine contrÃ ´lÃ ©e, appellation contrÃ ´lÃ ©e and appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure, -denominazione di origine controllata and denominazione di origine controllata e garantia, -marque nationale with the words Moselle luxembourgeoise - Appellation contrÃ ´lÃ ©e, -Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã °Ã ±Ã ¯Ã ¥Ã «Ã ¥Ã ½Ã ³Ã ¥Ã ¹Ã ² Ã ¥Ã «Ã ¥Ã £Ã ·Ã ¯Ã ¬Ã Ã ­Ã §, Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã °Ã ±Ã ¯Ã ¥Ã «Ã ¥Ã ½Ã ³Ã ¥Ã ¹Ã ² Ã ¡Ã ­Ã ¹Ã ´Ã Ã ±Ã ¡Ã ² Ã °Ã ¯Ã ©Ã ¼Ã ´Ã §Ã ´Ã ¡Ã ², -denominaciÃ ³n de origen and denominaciÃ ³n de origen calificada, -denominaÃ §Ã £o de origem, denominaÃ §Ã £o de origem controlada and indicaÃ §Ã £o de proveniencia regulamentada,referred to in Article 15 (2) of Regulation (EEC) N ° 823/87, shall appear on the label in lettering not larger than that indicating the specified region. The traditionally used specified terms referred to in the first subparagraph, with the exception of those referred to in the first and fourth indents, shall appear on the label directly below the name of the specified region. However, when the label of a French quality wine psr bearing the term appellation contrÃ ´lÃ ©e or a Greek quality wine psr shows the name of an establishment, a wine variety or brand name, the name of the specified region shall be repeated between the words appellation and contrÃ ´lÃ ©e or after the words Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã °Ã ±Ã ¯Ã ¥Ã «Ã ¥Ã ½Ã ³Ã ¥Ã ¹Ã ² in lettering of the same type, the same size, and the same colouring. On the label, the traditional terms referred to in the first subparagraph shall appear in full without abbreviations. In all other cases the following abbreviations may be used: -Q.b.A., Q.b.A.m.Pr., -A.O.C. and V.D.Q.S., -D.O.C. and D.O.C.G., -M.N., -Ã .Ã .Ã . and Ã .Ã .Ã .Ã ., -D.O., -I.P.R. N °twithstanding the first subparagraph of Article 1 (1), the term marque nationale may appear on an additional label. 2. The terms Kabinett, SpÃ ¤tlese, Auslese, Beerenauslese, Trockenbeerenauslese and Eiswein shall appear in lettering of the same type and height as the name of the specified region or, where appropriate, of the geographical unit smaller that the specified region. 3. The terms referred to in Article 11 (2) (i) of Regulation (EEC) N ° 2392/89 which may supplement those set out in paragraph 1 shall be as follows: (a)for German quality wines psr: -Weissherbst, -Schillerwein, -Liebfrauenmilch, -Liebfraumilch; (b)for French quality wines psr: -Grand, -Premier(e), -Cru, -1er cru, -Grand cru, -Grand vin, -Vin fin, -Ordinaire, -Grand ordinaire, -Superieur(e), -Cru classÃ ©, -1er cru classe, -2er cru classÃ ©, -Grand cru classÃ ©, -1er Grand cru classÃ ©, -Cru bourgeois, -Villages, -Clos, -Camp, -Edelzwicker, -Schillerwein, -ReservÃ ©, -Passetoutgrain, -Vin noble, -Petit, -Haut; (c)for Italian quality wines psr: -riserva, -riserva speciale, -superiore, -classico, -recioto, -sciacchetrÃ , -est! est!! est!!!, -cacc'e mmitte, -amarone, -vergine, -scelto, -Auslese, -vino nobile, -Buttafuoco, -Sangue di Giuda. The term Auslese shall be reserved for quality wines psr entitled to the description Kalterer See; (d)for Luxembourg quality wines psr: -vin classÃ ©, -premier cru, -grand premier cru; (e)for Spanish quality wines psr: -Vino noble, -Superior; (f)for Portuguese quality wines psr: -superior, -escolha; -garrafeira, -reserva, -extra, -seleccionado; (g)for Greek quality wines psr: -Ã ¡Ã °Ã ¼ Ã ¤Ã ©Ã ¡Ã «Ã ¥Ã ·Ã ´Ã ¯Ã ½Ã ² Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¾Ã ­Ã ¥Ã ², grand cru, -Ã ¥Ã °Ã ©Ã «Ã ¯Ã £Ã  Ã  Ã ¥Ã °Ã ©Ã «Ã ¥Ã £Ã ¬Ã Ã ­Ã ¯Ã ², rÃ ©serve, -Ã ¥Ã ©Ã ¤Ã ©Ã ªÃ  Ã ¥Ã °Ã ©Ã «Ã ¯Ã £Ã  Ã  Ã ¥Ã ©Ã ¤Ã ©Ã ªÃ  Ã ¥Ã °Ã ©Ã «Ã ¥Ã £Ã ¬Ã Ã ­Ã ¯Ã ², grand rÃ ©serve. These terms shall appear in characters which are the same size as or smaller than those used for indicating the specified region. 4. For the purposes of Article 26 (2) (c) of Regulation (EEC) N ° 2392/89 only those terms listed in Annex I hereto shall be recognized as concerning superior quality. On the labels of imported wines no expression concerning superior quality as referred to in the first subparagraph may be translated into German by any of the following terms: QualitÃ ¤tswein mit PrÃ ¤dikat, Kabinett, SpÃ ¤tlese, Auslese, Beerenauslese, Trockenbeerenauslese, Eiswein, spÃ ¤tgelesen or ausgelesen. Article 4 1. The nominal volume referred to in Articles 2 (1) (b), 11 (1) (c), 20 (1) (c), 25 (1) (b), 26 (1) (b) and 27 (1) (c) of Regulation (EEC) N ° 2392/89 shall be stated on the label in hectolitres, litres, centilitres or millilitres and expressed in figures accompanied by the unit of measurement used or the symbol of that unit. The information on the label as to the nominal volume of the product shall be shown in figures at least 5 mm high if the nominal volume is greater than 100 cl, at least 3 mm high if it is equal to or less than 100 cl but greater than 20 cl, and at least 2 mm high if it is equal to or less than 20 cl. 2. Pursuant to the second subparagraph of Article 3 (1) and the second subparagraph of Article 12 (1) of Regulation (EEC) N ° 2392/89 the nominal volume in the description of a wine or grape must intended for export may be expressed in the appropriate units of measurement of the imperial system set out in Annex I to Directive 75/106/EEC, if required by the provisions of the non-member country concerned. Article 5 1. To the indication of the name or business name of the bottler referred to in Articles 2 (1) (c), 11 (1) (d), 20 (1) (d), 25 (1) (c) and 26 (1) (c) of Regulation (EEC) N ° 2392/89 there shall be added one of the following expressions: -bottler or bottled by or, in the case of containers other than bottles, bulk-filler or bulk-filled by, -where wine is bottled under contract, bottled for . . . or, in the case of containers other than bottles, bulk-filled for . . .. However, the use of one of the terms referred to in the foregoing subparagraph shall not be required when use is made of one of the terms referred to in Article 18 (1). The name or business name: -of the consignor or the importer, appearing pursuant to the said Articles 2 (1) (c), 11 (1) (d), 20 (1) (d), 25 (1) (c) or 26 (1) (c) of Regulation (EEC) N ° 2392/89, -of the natural or legal persons or group of persons who have been involved in the distribution of the product in question, appearing pursuant to Article 2 (2) (c), 11 (2) (d), 25 (2) (c) or 26 (2) (h) of the said Regulation, shall state the occupation of such persons by the use of terms such as wine grower, harvested by, wine merchant, distributed by, importer, imported by, or other similar terms. The provisions of this subparagraph shall apply without prejudice to paragraph 3. If the product is bottled or packed in the Member State in which it is offered to the consumer, the terms referring to the bottler or packer specified in the first subparagraph shall be stated in an official Community language or languages readily understood by purchasers in that Member State. 2. Without prejudice to paragraph 3, the name or business name of a person or group of persons as referred to in paragraph 1 may include the proper name of the firm of such persons or an expressing describing the wine-growing or wine-making activities of that firm. 3. The name or business name of a person or group of persons as referred to in paragraph 1, as it appears on the label, may not include the following terms: -viticultor, cosechero, explotaciÃ ³n agraria, -Weingut, Weingutbesitzer, Winzer, Weinbau, -Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¯Ã µÃ ±Ã £Ã ¼Ã ²-Ã ¯Ã ©Ã ­Ã ¯Ã °Ã ¯Ã ©Ã ¼Ã ², -estate, -viticulteur, propriÃ ©taire rÃ ©coltant, -viticoltore, fattoria, tenuta, podere, cascina, azienda agricola, contadino, -proprietario viticultor, viticultor, or other similar terms referring to an agricultural holding, unless the product concerned was made exclusively from grapes harvested in vineyards belonging to the holding or person described by one of these terms and that the wine-making was carried out at such holding. The terms referred to in the first subparagraph may be used in the plural in the business name of a group of vineyard holdings or of a group of persons as aforesaid. For the purposes of the first subparagraph, no account shall be taken of the addition of concentrated grape must designed to increase the natural alcoholic strength of the product concerned. 4. When wine is bottled under contract, any person or group of persons carrying out the bottling on behalf of a third party shall be regarded as a person or group of persons who has been involved in distribution within the meaning of Articles 2 (2) (c), 11 (2) (d), 25 (2) (c) and 26 (2) (h) of Regulation (EEC) N ° 2392/89. 5. The consignor or bottler shall not mention the name or business name of a natural or legal person or a group of such persons who have been involved in the distribution of the product concerned unless such person or group of persons has given written consent thereto. However, where the provisions of a Member State make it compulsory to state the name or business name of the actual bottler, the above subparagraph shall not apply. Where the wine is bottled under contract the name or business name of the bottler and the bottling contractor shall be indicated by the use of the terms bottled for . . . by . . . or bulk-filled for . . . by . . .. The name or business name of the bottling contractor may be indicated by means of a code.6. The Member State where the bottler, consignor or importer has his registered place of business shall be indicated on the label in lettering of the same type and size as that used for the registered place of business. The Member State shall be indicated: -either in full after the name of the local administrative area or part thereof, -or by the postal abbreviation, where appropriate with the postcode of the local administrative area. 7. In the case of imported wine described without reference to a geographical area in accordance with Article 25 of Regulation (EEC) N ° 2392/89 or in the case of table wine, the local administrative area or part thereof in which is situated the head office of the bottler or where appropriate, the consignor or any natural or legal person or group of persons who have been involved in the distribution of the imported wine or the table wine, shall appear on the label in lettering not larger than half the size of that used for the name of the non-member country of origin or the term table wine, as appropriate.In the case of a quality wine psr described where appropriate in accordance with Article 11 (2) (l) or of an imported wine described in accordance with Article 26 (1) (a) or, where appropriate, Article 26 (2) (b) of Regulation (EEC) N ° 2392/89, the local administrative area or part thereof in which is situated the head office of the bottler or, where appropriate, the consignor or any natural or legal person or group of persons who have been involved in the distribution of the quality wine psr or the imported wine, shall appear on the label in lettering which is not larger than half the size of that used for the specified region or the geographical unit. The first and second subparagraphs shall not apply when the local administrative area or part thereof is shown in the form of a code pursuant to the first subparagraph of Article 3 (4) and 12 (4) and 28 (5) of Regulation (EEC) N ° 2392/89. Article 6 1. When describing a vineyard in which wine was obtained in accordance with Articles 2 (3) (g) and 11 (2) (m) of Regulation (EEC) N ° 2392/89, the terms: -caserÃ ­o, finca, monasterio, pago, predio, -Schloss, DomÃ ¤ne, Burg, -Ã °Ã ½Ã ±Ã £Ã ¯Ã ², Ã ¬Ã ¯Ã ­Ã ¡Ã ³Ã ´Ã Ã ±Ã ©, Ã ªÃ Ã ³Ã ´Ã ±Ã ¯, Ã ¢Ã Ã «Ã ¡, Ã ªÃ ´Ã Ã ¬Ã ¡,Ã ¡Ã ±Ã ·Ã ¯Ã ­Ã ´Ã ©Ã ªÃ ¼, -hall, abbey, manor, -chÃ ¡teau, domaine, -abbazia, castello, -PalÃ ¡cio, Solar, PaÃ §o, Quinta, Casa, Vila, Herdade, may be used only if the wine concerned was made exclusively from grapes harvested from vines belonging to that vineyard and the wine-making process was carried out there. 2. Producer Member States may: (a)lay down additional criteria or the use of the terms mentioned in paragraph 1 in respect of wines made from grapes harvested on their territory; (b)limit the use of one or more of those terms to certain categories of wine obtained on their territory; (c)reserve the use of other similar terms for wines made entirely from grapes harvested from vines belonging to a wine-growing holding or a group of wine-growing holdings thus described, provided that the making process was carried out in that vineyard or by that group; (d)authorize for wine obtained on their territory the use of one or more of the terms referred to in the third subparagraph of Article 5 (1) as part of the information in their official language relating to the bottler, or to a natural or legal person, or a group of such persons. 3. The name of the vineyard or group of vineyards referred to in Article 26 (2) (l) of Regulation (EEC) N ° 2392/89 shall appear in terms similar to those set out in paragraph 1. Article 7 Articles 2 (2) (b), 11 (2) (c), 25 (2) (b) and 26 (2) (g) of Regulation (EEC) N ° 2392/89 shall apply to all brand names, whether registered or not, provided that they comply with provisions of the Community or of the Member State(s) on whose geographical territory the product is marketed. Article 8 The citations referred to in Articles 2 (2) (d), 11 (2) (e), 25 (2) (g) and 26 (2) (q) of Regulation (EEC) N ° 2392/89 shall be those which specify that the persons or groups of persons concerned are purveyors to an important dignitary or high authority in accordance with the provisions and the traditional and customary practices in the Member State or the third country of destination. Article 9 1. The information regarding actual alcoholic strength referred to in Articles 2 (1) (g), 11 (1) (f), 20 (1) (b), 25 (1) (e) and 26 (1) (c) of Regulation (EEC) N ° 2392/89 shall be given as a unit or half-unit percentage by volume. Without prejudice to the tolerances provided for in the reference method of analysis used pursuant to Commission Regulation (EEC) N ° 1108/82(14), the actual alcoholic strength indicated may not be more than 0,5 % vol more or less than the strength determined by analysis. However, when quality wines psr stored in bottles for more than three years are inspected, the competent departments may allow this tolerance to be increased by 0,3 % vol. The figure expressing the actual alcoholic strength shall be followed by the symbol % vol and may be preceded by the words actual alcoholic strength or actual alcohol or by the abbreviation alc.. It shall be shown on the labelling in lettering at least 5 mm high if the nominal volume is greater than 100 cl, at least 3 mm high if it is equal to or less than 100 cl but greater than 20 cl, and at least 2 mm high if it is equal to or less than 20 cl. 2. The analytical data other than the actual alcoholic strength which may be indicated on the labels of wines and grape musts referred to in Articles 2 (2) (f), 11 (2) (g), 25 (2) (d) and 26 (2) (f) of Regulation (EEC) N ° 2392/89 shall be the residual sugar content determined by analysis. It shall be indicated in grams per litre. However, for the description of products bottled on their territory, Member States may permit the residual sugar content to be supplemented or replaced by the potential alcoholic strength by adding to the actual alcoholic strength shown in accordance with paragraph 1 the figure corresponding to the potential alcoholic strength, preceded by the symbol + and followed by the symbol % vol. It shall be indicated as a unit or tenth-unit percentage by volume. The potential alcoholic strength indicated may not be higher than the strength determined by analysis. It may be lower than the strength determined by analysis by 0,2 % vol at the most. 3. Where the total alcoholic strength is specified, and in particular in the case of partially fermented grape must, it must not differ by more than 0,5 % vol from the strength determined by analysis. The figure representing the total alcoholic strength shall be followed by the symbol % vol and preceded by the terms total alcoholic strength or total alcohol. That figure shall be shown on the label in lettering of the same minimum height as that laid down for the actual alcoholic strength. 4. The density of the grape musts, concentrated or otherwise, as referred to in Articles 20 (1) (b) and 27 (1) (b) of Regulation (EEC) N ° 2392/89 shall be shown: (a)in the case of grape musts, by use of the word density, followed by the corresponding figure; producer Member States may, however, during a transitional period ending on 31 August 1991, provide in respect of grape must put into circulation in their territory that the density be expressed in Oechsle degrees; (b)in the case of concentrated grape musts and rectified concentrated grape musts, by use of the terms refractive index followed by the correspondig figure. 5. The density shown on the label may not exceed the density as determined by analysis of the product concerned. Article 10 1. The recommendations to the consumer as to the use of the wine within the meaning of Articles 2 (2) (g), 11 (2) (h), 25 (2) (e) and 26 (2) (i) of Regulation (EEC) N ° 2392/89 shall comprise those relating to: -the dishes with which the wine concerned may be served, -the manner of serving the wine for consumption, -the handling of a wine which has a certain amount of crusts, -the acceptability of the wine for religious purposes, -the storage of wine. 2. Recommendations concerning the acceptability of a wine for religious purposes may be indicated only if the wine, whether imported or not: -may be offered or delivered for direct human consumption in accordance with the provisions of Regulation (EEC) N ° 822/87, and -has been produced in accordance with the special rules laid down by the religious authorities concerned, and those authorities have given that written approval as to such indication. Such recommendations may be indicated only in trade with the religious authorities concerned, except for the terms kosher wine, Passover kosher wine, Kosher wine for Passover and their translations, which may appear without this restriction if the conditions of the first subparagraph are fulfilled. Article 11 1. Each producer Member State shall forward to the Commission in respect of the table wines described as Landwein, vin de pays, vino tÃ ­pico, vino de la tierra, Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §, Ã ¯Ã Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ² or vinho regional in accordance with Article 2 (3) (i) of Regulation (EEC) N ° 2392/89: -as soon as possible after it is drawn up, a list of the names of the geographical units smaller than the Member State referred to in Article 4 (1) of Regulation (EEC) N ° 2392/89 which may be used and the provisions governing the use of the said designations and names, -any amendments subsequently made to the list and provisions referred to in the first indent. The Commission shall publish in the C series of the Official Journal of the European Communities the names of the geographical units which are communicated to it under the first subparagraph. 2. The list of imported wines described by reference to a geographical area referred to in Article 26 (1) of Regulation (EEC) N ° 2392/89 is set out in Annex II hereto. The names on that list shall be shown in such a way that they are clearly distinguishable from other information on the label of the imported wine concerned, particularly with regard to the geographical names referred to in Article 26 (2) (b) of Regulation (EEC) N ° 2392/89. Article 12 1. The list of the synonyms of names of the vine varieties which may be used to describe table wines and quality wines psr in accordance with Articles 5 (1) (b) and 14 (1) (b) of Regulation (EEC) N ° 2392/89 is set out in Annex III hereto. 2. The list of names of vine varieties and of synonyms which may be used to describe imported wine in accordance with Article 30 (1) (a) of Regulation (EEC) N ° 2392/89 is set out in Annex IV hereto. 3. Producer Member States may provide that the name of a variety comprising the name of a specified region or geographical unit as referred to in Article 4 (1), 13 (1) or 29 (1) of Regulation (EEC) N ° 2392/89 must be shown on the label in letters which are not more than half the size of the letters indicating the specified region or geographical unit. 4. Where the name of a vine variety or its synonym is composed of several words, such composite name or synonym shall be printed on the label, without the interposition of any other information, in uniform letters of the same size on one or two lines.Article 13 1. N °twithstanding Article 29 (1) (a) of Regulation (EEC) N ° 2392/89 it shall be lawful for wines imported from: (a)-South Africa, -Australia, -Israel, -Hungary, if described by the term minÃ ¶segi bor and not described by another term denoting superior quality as listed in Annex I, point 7, to bear a geographical ascription contained in Annex II, even if only 85 % of the wine concerned is obtained from grapes harvested in the named production area; (b)the United States of America to be described by reference to: -the names of two or three counties, all situated in the same State, or -the names of two or three immediately neighbouring States, provided that such wine is produced wholly in those counties or States; (c)the United States of America on or after 1 January 1983 to be described by reference to the name of the relevant State, supplemented if appropriate by the name of the county or viticultural area as referred to below, even if: -only 75 % of the wine concerned is obtained from grapes harvested in a State as listed in Chapter 10 of Annex II, or in a single county whose name it bears, provided the wine is obtained entirely from grapes harvested in the territory of the United States of America, or -only 85 % of the wine concerned is obtained from grapes harvested in the viticultural area as laid down by United States regulations, provided the wine is obtained entirely from grapes harvested in the State or States in whose territory that viticultural area is situated.2. N °twithstanding Article 30 (1) (b) of Regulation (EEC) N ° 2392/89 in shall be permitted for wines imported from:(a)Austria, Bulgaria, the United States of America, New Zealand and Australia to be described by the names of two vine varieties, provided these wines are obtained entirely from the varieties indicated. In such case the percentage of each of the varieties contained in the wine may be specified if such information is provided for in the national provisions of the country concerned in respect of its domestic market; (b)-South Africa, -Australia, -Austria, -Israel, -New Zealand, -Yugoslavia, -Hungary, if described by the term minosÃ ©gi bor and not described by another term denoting superior quality as listed in point 7 of Annex I, to bear the name of a vine variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety provided this variety determines the character of the wine concerned; (c)the United States of America on or after 1 January 1983 to bear the name of a variety listed in Annex IV, even if only 75 % of the wine concerned is obtained from grapes of the named variety provided that this variety determines the character of the wine concerned. 3. N °twithstanding Article 31 (1) (a) of Regulation (EEC) N ° 2392/89 it shall be lawful for wines imported from: (a)-South Africa, -Australia, -Austria, -Israel, -Hungary, if described by the term minÃ ¶segi bor and not described by another term denoting superior quality as listed in point 7 of Annex I, to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated; (b)the United States of America to bear an indication of the harvest year, even if only 95 % of the wine concerned is obtained from grapes harvested in the year indicated. Article 14 1. Pursuant to Article 2 (2) (h) of Regulation (EEC) N ° 2392/89: (a)the description of white German table wines which bear the geographical ascription Rhein may be supplemented by the term hock provided that these wines come from the vine varieties Riesling and Sylvaner or of the issue of these vine varieties; (b)the description of a French table wine may be supplemented: (i)by the following terms: -vin nouveau, -fruitÃ ©; (ii)with respect to red wine, by the following terms: -vin tuilÃ ©, -pelure d'oignon, -vin de cafÃ ©; (iii)with respect to rosÃ © wine, by the following terms: -vin gris, -gris de gris; (iv)with respect to white wine, by the following terms: -ambrÃ ©, -dorÃ ©, -blanc de blancs;(c)the description of an Italian table wine may be supplemented: (i)by the following terms: -vino novello, -vino fiore, -vino giovane; -vivace; (ii)with respect to red wine, by the following terms: -rubino, -cerasuolo, -granato; (iii)with respect to rosÃ © wine, by the following terms: -chiaretto, -rosa; (iv)with respect to white wine, by the following terms: -giallo, -dorato, -verdolino, -platino, -ambrato, -paglierino, -bianco de uve bianche; (d)the description of a Greek table wine may be supplemented: (i)with respect to red wine by the following terms: -Ã ±Ã ¯Ã µÃ ¬Ã °Ã ©Ã ­Ã , rubis, -Ã ªÃ ¥Ã ±Ã ¡Ã ¬Ã ¼Ã ·Ã ±Ã ¯Ã µÃ ², tuilÃ ©; (ii)with respect to rosÃ © wine by the following term: -Ã ªÃ ¯Ã ªÃ ªÃ ©Ã ­Ã Ã «Ã ©, rosÃ ©; (iii)with respect to white wine by the following terms: -Ã «Ã ¥Ã µÃ ªÃ ¼Ã ² Ã ¡Ã °Ã ¼ Ã «Ã ¥Ã µÃ ªÃ Ã ² Ã ³Ã ´Ã ¡Ã ¶Ã µÃ «Ã Ã ², blanc de blancs, -Ã ·Ã ±Ã µÃ ³Ã ¯Ã ªÃ Ã ´Ã ±Ã ©Ã ­Ã ¯Ã ², dorÃ ©,-Ã ¡Ã ·Ã µÃ ±Ã ¼Ã ·Ã ±Ã ¯Ã µÃ ², pÃ ¢le, -Ã ªÃ ¥Ã ·Ã ±Ã ©Ã ¬Ã °Ã ¡Ã ±Ã Ã ­Ã ©Ã ¯Ã ², ambrÃ ©; (iv)with respect to all table wine by the following terms: -Ã ­Ã Ã ¯ Ã ªÃ ±Ã ¡Ã ³Ã , vin jeune, -Ã ªÃ ¡Ã ©Ã ­Ã ¯Ã ½Ã ±Ã £Ã ©Ã ¯ Ã ªÃ ±Ã ¡Ã ³Ã , vin nouveau; (e)The description of a Spanish table wine may be supplemented: (i)by the following terms: -Vino afrutado, -Vino joven, -Vino nuevo; (ii)with respect to red wine, by the following terms: -Aloque, -CÃ ¡rdeno, -Clarete, -Granate, -Guinda, -Morada, -Ojo de gallo, -Piel de cebolla, -Teja, -Tinto; (iii)with respect to rose wine, by the following terms: -Carmin, -Cereza, -Naranja, -Rosicler; (iv)with respect to white wine by the following terms: -Amarillo -Ã mbar, -Blanco de uva blanca, -Blanco de uva tinta, -Dorado, -Gris, -Leonado, -Oro, -Oro de oscuro, -Pajizo, -PÃ ¡lido, -Topacio, -Tostado, -Verdoso; (f)the description of a Luxembourg table wine may be supplemented by the terms: -blanc de blancs, -vin nouveau; (g)the description of a Portuguese table wine may be supplemented: (i)by the following terms: -Vinho novo, -Vinho frutado; (ii)with respect to red wine, by the following terms: -Palhete or Palheto, -Clarete; (iii)with respect to white wine, by the following terms: -Branco de uvas brancas, -Branco de uvas tintas. 2. Pursuant to Article 2 (3) (d) of Regulation (EEC) N ° 2392/89 the following terms may be used to describe table wines originating in: (a)Germany, only the terms:-Rotling,-Der Neue;(b)France, only the terms: -vin primeur, -sur lie, -vendange tardive. The term vendange tardive may only be used in the French language; (c)Italy, only the terms: -vino passito, -vino santo, -lacrima Christi, -lacrima, -rossissimo, -kretzer; (d)Spain, only the terms: -CorazÃ ³n, -Chacoli, -Doble pasta, -LÃ ¡grima, -Primica, -Vendimia seleccionada, -Vendimia temprana, -Vino de consagrar, -Vino enverado, -Vino de misa, -Vino de yema; (e)Portugal, only the terms: -Vinho leve, -Vinho de missa, -Colheita seleccionada, -Vinho com agulha. 3. Subject to paragraph 6 the only terms which may be used to describe quality wines psr pursuant to Article 11 (2) (k) of Regulation (EEC) N ° 2392/89 shall be: (a)for Germany wines: -Rotling, -Ehrentrudis, -Affentaler, -Badisch Rotgold, -Moseltaler, -Riesling-HochgewÃ ¤chs, -Der Neue, -Hock. The term hock may be used only for the description of a white wine bearing the name of one of the specified regions Ahr, Hessische BergstraÃ e, Mittelrhein, Nahe, Rheingau, Rheinhessen or Rheinpfalz and produced from the Riesling or Sylvaner varieties or from their issue; (b)for French wines: -vin jaune, -vin de paille, -pelure d'oignon, -vin primeur, -vin tuilÃ ©, -vins gris, -blanc de blancs, -vin nouveau, -sur lie, -fruitÃ ©, -clairet, clairette, -rousette, -vendange tardive, -claret, -vin de cafÃ ©, -sÃ ©lection de grains nobles. The term vendange tardive may only be used in the French language. The term claret shall be restricted to red quality wines psr entitled to the name Bordeaux. The term sÃ ©lection de grains nobles shall be restricted to quality wines psr entitled to one of the following names: Alsace, Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiace, Sainte-Croix-du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de l'Aubance, Graves supÃ ©rieures, JuranÃ §on. This term may be used only in the French language; (c)for Italian wines: -passito, -lacrima, -lacrima Christi, -sforzato, sfurzat, -cannellino, -vino santo, -kretzer, -rubino, -granato, -cerasuolo, -chiaretto, -aranciato, -giallo, -paglierino, -dorato, -verdolino, -ambrato, -vivace, -vino novello, -vin nouveau, -dunkel, -vendemmia tardiva. The terms kretzer and dunkel may be used only for certain quality wines psr originating in the provinces of Bolzano and Trento. The term vin nouveau may be used only for quality wines psr originating in the region of Valle d'Aosta. The words vendemmia tardiva may be used only in the Italian language; (d)for Spanish wines: -Vino afrutado,Amarillo, -Vino joven,Ã mbar, -Vino nuevo, -Aloque,Blanco de uva blanca, -CÃ ¡rdeno,Blanco de uva tinta, -Clarete,Dorado, -Granate,Gris, -Guinda,Leonado, -Morada,Oro, -Ojo de gallo,Oro oscuro, -Piel de cebolla,Pajizo, PÃ ¡lido, -Teja,Topacio, -Tinto,Tostado,Verdoso, -CarmÃ ­n, -Cereza,CorazÃ ³n, -Naranja,Chacoli,Doble pasta, -Rosicler, -LÃ ¡grima,Vino de consagra, -Primicia,Vino enverado, -Vendimia seleccionada, -Vendemia temprana,Vino de Yema;-Extra, (e)For Portuguese wines: -Vinho novo, -Clareto, -Palhete or Palheto, -Vinho com agulha, -Branco de uvas brancas, -Branco de uvas tintas, -Colheita seleccionada, -Leve; (f)for Luxembourg wines: -blanc de blancs, -vin nouveau; (g)for Greek wines: -Ã «Ã ¥Ã µÃ ªÃ ¼Ã ² Ã ¡Ã °Ã ¼ Ã «Ã ¥Ã µÃ ªÃ Ã ² Ã ³Ã ´Ã ¡Ã ¶Ã µÃ «Ã Ã ², Blanc de blancs.4. The term blanc de blancs referred to in paragraphs 1 (b) and (f) and 3 (b) and (f), the term, Ã «Ã ¥Ã µÃ ªÃ ¼Ã ² Ã ¡Ã °Ã ¼ Ã «Ã ¥Ã µÃ ªÃ Ã ² Ã ³Ã ´Ã ¡Ã ¶Ã µÃ «Ã Ã ², blanc de blancs referred to in paragraphs 1 (d) and 3 (g), the term bianco da uve bianche referred to in paragraph 1 (c) and the term blanco de uva blanca referred to in paragraphs 1 (e) and 3 (d) may be used only to describe a wine obtained exclusively from grapes from vine varieties classified as white grape varieties. 5. On the label, the terms referred to in paragraphs 1, 2 and 3 shall be given in lettering not larger than that indicating the production area or the specified region. The first subparagraph shall not apply to the term hock, claret and Moseltaler.6. The details referred to in Article 26 (2) (k) of Regulation (EEC) N ° 2392/89 concerning the method of production, the type of product or a particular colour may only be used in connection with a wine listed in Annex II. 7. Pursuant to Articles 2 (2) (h), 11 (2) (k), 25 (2) (i) and 26 (2) (k) of Regulation (EEC) N ° 2392/89 the following terms may be used as appropriate: (a)sec, trocken, secco or asciutto, dry, tÃ ¸r, Ã ®Ã §Ã ±Ã ¼Ã ² and seco, only if the wine concerned has a residual sugar content of: -4 grams per litre maximum, -9 grams per litre maximum where the level of the total acidity expressed as grams of tartaric acid per litre is not more than 2 grams per litre below the residual sugar content; (b)demi-sec, halbtrocken, abboccato, medium dry, halvtÃ ¸r, Ã §Ã ¬Ã Ã ®Ã §Ã ±Ã ¯Ã ², semiseco or meio seco, only if the wine in question has a residual sugar content exceeding the figures specified in (a) but not exceeding: -12 grams per litre, or -18 grams per litre, where total acidity content is fixed pursuant to the first indent of the second subparagraph; (c)moelleux, lieblich, amabile, medium, medium sweet, halvsÃ ¸d, Ã §Ã ¬Ã Ã £Ã «Ã µÃ ªÃ ¯Ã ², semidulce or meio doce, only if the wine in question has a residual sugar content exceeding the figures specified in (b) but not exceeding 45 grams per litre; (d)doux, sÃ ¼Ã , dolce, sweet, sÃ ¸d, Ã £Ã «Ã µÃ ªÃ ½Ã ², dulce or doce only if the wine in question has a residual sugar content of at least 45 grams per litre. Member States may prescribe: -in respect of the use of the terms referred to in (b) and (c) of the first subparagraph, the minimum total acidity as an additional analysis criterion, -in respect of the use of the terms referred to in (d) of the first subparagraph in the case of certain quality wines psr obtained in their territory a minimum residual sugar content of not less than 35 grams per litre, provided that such a requirement is laid down in the national provisions governing production.The Commission shall publish the measures adopted by Member States pursuant to the second subparagraph in the C series of the Official Journal of the European Communities. Without prejudice to Articles 3 (3) and 12 (3) of Regulation (EEC) N ° 2392/89, the provisions of the first and second subparagraphs shall not preclude Member States from permitting the residual sugar content of wines marketed in their territory to be indicated by a figure or other mark forming part of a graduated scale.Article 15 1. The awards referred to in Articles 2 (3) (e), 11 (2) (p) and 26 (2) (n) of Regulation (EEC) N ° 2392/89 shall refer to a single homogeneous batch of wine originating, at the time of bottling, from one and the same container. Such wine must be available in quantities of at least 1 000 litres held for the purposes of release to the market, in containers of a nominal volume not exceeding 2 litres: -which are labelled in accordance with the Community provisions so as to show the name of the geographical unit in which they originate and the year in which the grapes used were harvested, -which are fitted with a non-reusable sealing or closing device. However, should certain categories of wine be produced in particularly small quantities, Member States may accept batches of wine of less than 1 000 litres but not less than 100 litres. 2. On Community territory awards may be granted to table wines as referred to in Article 2 (3) of Regulation (EEC) N ° 2392/89, quality wines psr or imported wines as referred to in Article 26 (1) of the said Regulation only if they have been examined, together with other wines belonging to the same category produced under comparable conditions, within the framework of a competition the rules of which have been approved by a competent authority designated by the Member State where such competition is held. Only the following may hold competitions and grant awards to the wines selected as the best: -the authority referred to in the first subparagraph, -a public, professional or private body whose rules for the holding of competitions ensure impartiality and which has been recognized by the authority referred to in the first subparagraph. 3. Competitions covering more than one Member State may be held, with the agreement of all the Member States concerned: -by the Commission, -by an authority or a public, professional or private body which the Member States have entrusted with the holding of the competition, -by the International Vine and Wine Office. Such competitions shall be held in accordance with rules respectively recognized or laid down by the Commission, the Member States concerned or the International Vine and Wine Office. 4. The rules for the holding of competitions as referred to in paragraphs 2 and 3 must in particular: -ensure that the competition is open to all interested parties, -lay down an objective procedure which rules out any discrimination between wines of the category and geographical origin to which the competition relates, -provide for a jury consisting of qualified persons who shall examine the wines by blind tasting and classify them according to their intrinsic quality using a point-scoring system devised for this purpose -provide for the grant of a limited number of awards, -provide for checks to be made by an appropriate authority on all operations relating to the competition. 5. An award granted by an official body or by a body officially recognized in a third country may not be mentioned on a label of a table wine as referred to in Article 2 (3) of Regulation (EEC) N ° 2392/89, a quality wine psr or an imported wine as referred to in Article 26 (1) of the said Regulation: -unless proof of the award can be provided either by an appropriate document drawn up for this purpose or by an endorsement on the certificate referred to in the first indent of Article 70 (1) (a) of Council Regulation (EEC) N ° 822/87, -unless the Commission has recognized, by publishing the name and address of the body concerned in the C series of the Official Journal of the European Communities, that the rules of the competition in question meet the criteria laid down in paragraph 4. 6. The Member States concerned shall notify the Commission of the names and addresses of the official bodies and officially recognized bodies which are authorized to grant awards and the names of the competitions that they hold. The Commission shall publish in the C series of the Official Journal of the European Communities: -the information referred to in the first subparagraph, -where appropriate, the names and addresses of the bodies referred to in paragraph 3, -the names and addresses of the bodies referred to in paragraph 5. Article 16 1. The quality control number on the label of a quality wine psr or an imported wine shall be so shown as to avoid any risk of confusion with other numbers. 2. The number of the container on the label of a quality wine psr shall be accompanied by wording to the effect that it is a container number. Article 17 1. N ° information regarding: -the history of the wine concerned, of the bottler's firm or of a firm belonging to a natural or legal person or group of persons involved in the distribution, -the natural or technical wine-growing conditions in which the wine originated, -the ageing of the wine, as referred to in Articles 2 (3) (h), 11 (2) (t), 25 (2) (f) and 26 (2) (p) of Regulation (EEC) N ° 2392/89, may appear on the same part of the label as that on which the mandatory information appears. Such information shall be given either: -on a part of the label that is clearly separated from the part bearing the mandatory information, or -on one or more additional labels or on a pendant label. The information referred to in the first subparagraph must be verificable. 2. N °twithstanding paragraph 1, the following information may appear on the same part of the label as that on which the mandatory information appears: (a)short statements such as established in . . ., or wine growers, from father to son, since . . . regarding the history of the wine concerned, of the bottler's firm or of a firm belonging to a natural or legal person or group of persons involved in the distribution; (b)the terms: -vino di colle and vino di collina where they are used to describe an Italian table wine or quality wine psr in accordance with the Italian provisions concerning their use, -Bergwein for imported wines originating in Austria provided that the Austrian provisions concerning the use of that description are complied with; (c)the following information regarding the wine's ageing: (i)as regards wine originating in the Community: -vin vieux in the case of French quality wine psr provided that the French provisions regarding the use of this term are observed, -vecchio or invecchiato in the case of Italian quality wines psr, provided that the Italian provisions regarding the use of these terms are observed, -Ã ªÃ Ã ¢Ã ¡ or cava in the case of Greek table wines, provided that the Greek provisions regarding the use of these terms are observed, -vino viejo, vino aÃ ±ejo, vino de crianza, cosecha. . . , aÃ ±ada. . ., reserva, gran reserva, in the case of Spanish quality wine psr provided that the Spanish provisions regarding the use of these terms are observed, -velho in the case of Portuguese quality wine psr provided that the Portuguese provisions regarding the use of this term are observed; (ii)as regards wine originating in non-member countries: -vin vieux in the case of imported wines originating in Morocco and bearing one of the geographical descriptions set out in Chapter 13 of Annex II, provided that the Moroccan provisions regarding the use of this term are observed, -in the case of imported wines originating in the United States of America, an indication in the English language of the number of years of ageing in casks or in bottles, -staro vino in the case of imported wines originating in Yugoslavia and bearing one of the geographical descriptions set out in Chapter 22 of Annex II, provided that the Yugoslav provisions regarding the use of this term are observed. The terms referred to in (b) and (c) of the first subparagraph may not be translated.The terms referred to in (b) of the first subpargraph may, however, be translated into German by HÃ ¼gelwein in the case of quality wines psr originating in the province of Bolzano. Article 18 1. The terms referred to in Articles 2 (3) (f) and 11 (2) (q) of Regulation (EEC) N ° 2392/89 shall be: (a)for German wines and wines originating in the province of Bolzano, ErzeugerabfÃ ¼llung, except in the case of bottling by a group of winemakers of a wine not actually produced by the group from fresh grapes, crushed or not, or from grape must, when the words abgefÃ ¼llt durch den ZusammenschluÃ  von Weinbaubetrieben may be used; (b)for French wines: mis en bouteille Ã la propriÃ ©tÃ ©, mise d'origine, mis en bouteille par les producteurs rÃ ©unis and, when the conditions of Article 6 hereof are satisfied, mis en bouteille au chÃ ¢teau or mis en bouteille au domaine; (c)for Italian wines including wines from the province of Bolzano: imbottigliato dal viticoltore, imbottigliato all'origine, imbottigliato dalla cantina sociale, imbottigliato dai produttori riuniti; (d)for Luxembourg wines: mis en bouteille par le viticulteur-rÃ ©coltant, mis en bouteille Ã la propriÃ ©tÃ ©, mise d'origine, mis en bouteille Ã la coopÃ ©rative and, when the conditions of Article 6 hereof are satisfied, mis en bouteille au domaine, mis en bouteille au chÃ ¢teau; (e)for United Kingdom wines: bottled by the producer; (f)for Greek wines: Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã ¼, Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã §Ã ­ Ã ¡Ã ¬Ã °Ã ¥Ã «Ã ¯Ã µÃ ±Ã £Ã ©Ã ªÃ  Ã ¥Ã ªÃ ¬Ã ¥Ã ´Ã Ã «Ã «Ã ¥Ã µÃ ³Ã §, Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ³Ã ´Ã ¯Ã ­ Ã ´Ã ¼Ã °Ã ¯ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã Ã ² and Ã ¥Ã ¬Ã ¶Ã ©Ã Ã «Ã ¹Ã ³Ã § Ã ¡Ã °Ã ¼ Ã ¯Ã ¬Ã Ã ¤Ã ¡ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã ¾Ã ­; (g)for Spanish wines: embotellado en origen,embotellado en propiedad, embotellado en la explotaciÃ ³n agraria, embotellado por el cosechero, embotellado por el productor, embotellado por la cooperativa; (h)for Portuguese wines: engarrafado na origem, engarrafado na propriedade, engarrafado pelo viticultor, engarrafado na Cooperativa, engarrafado na adega cooperativa, engarrafado pelo produtor and, when the conditions of Article 6 hereof are satisfied, engarrafado na quinta, engarrafado no palÃ ¡cio, engarrafado no solar, engarrafado na casa, engarrafado na herdade, engarrafado na vila. The terms listed in the preceding subparagraph may be supplemented by: -estate bottled provided that the first indent of Article 2 (3) (f) or of Article 11 (2) (q) of Regulation (EEC) N ° 2392/89 applies, -bottled by the producer(s), provided that the second or third indent of Article 2 (3) (f) or of Article 11 (2) (q) applies. 2. The terms referred to in Article 26 (2) (o) of Regulation (EEC) N ° 2392/89 may be used when the third State in which the wine in question was obtained authorizes their use in its provisions relating to its internal market. 3. The terms referred to in Article 11 (2) (r) of Regulation (EEC) N ° 2392/89 shall be: (a)for French wines: mis en bouteille dans la rÃ ©gion de production, mis en bouteille en . . ., mis en bouteille dans la rÃ ©gion de . . ., followed by the name of the specified region concerned; (b)for Italian wines: imbottigliato nella zona di produzione or imbottigliato in . . . followed by the name of the specified region concerned; (c)for Luxembourg wines: mis en bouteille dans la rÃ ©gion de production; (d)for Spanish wines: embotellado en la zona de producciÃ ³n; (e)for Portuguese wines, engarrafado na reglÃ £o de produÃ §Ã £o, engarrafado na reglÃ £o de. . . followed by the name of the specified region concerned. The terms set out in the first subparagraph may only be used when the wine is bottled in the specified region concerned or in an establishment situated in the immediate proximity thereof within the meaning of Article 6 (3) of Regulation (EEC) N ° 823/87. 4. The terms set out in paragraphs 1 and 3 shall be mutually exclusive.Article 19 1. The codes provided for in Articles 3 (4), 11 (4) and 28 (5) of Regulation (EEC) N ° 2392/89 shall be established by the Member State on whose territory the bottler, consignor or importer has his registered place of business. 2. The reference to a Member State in a code as referred to in paragraph 1 shall be indicated by the postal abbreviation preceding the other parts of the code. Article 20 1. For the purposes of this Regulation: (a)flÃ »te d'Alsace means a glass bottle consisting of a straight-sided body, cylindrical in appearance, with a tapered neck, the ratio between the overall height and the base diameter being approximately 5:1 and that between the height of the cylindrical section and the overall height being 1:3; (b)Bocksbeutel or Cantil means a short-necked glass bottle, with a squat, rounded body which is flat in profile, with an ellipsoid base and an ellipsoid cross-section at its most convex point, the ratio between the main and the secondary axis of the ellipsoid cross-section being approximately 2:1 and that between the height of the rounded body and the cylindrical neck being aproximately 2,5:1. 2. Pursuant to Article 37 (2) (b) of Regulation (EEC) N ° 2392/89: (a)the use of the flÃ »te d'Alsace shall, as far as wine produced from grapes harvested in France is concerned, be restricted to the quality wines psr listed in Annex V; (b)the use of the Bocksbeutel, the Cantil and similar bottles likely to be confused with such bottles shall be restricted: (i)as regards wines originating in the Community, to the wines listed in Annex V. That Annex may, at the request of the Member State concerned, be supplemented until 31 August 1991 at the latest provided that it is shown that presentation in such bottles constitutes a fair and traditional practice in specified regions or production areas in the Community; (ii)as regards wines originating in a third country, to wines that have been produced in accordance with provisions recognized by the Commission as equivalent to the provisions applicable to quality wines psr, and in particular Article 2 of Regulation (EEC) N ° 823/87, and in respect of which it has been shown that presentation in such bottles was, at 1 September 1976, a fair and traditional practice in the third country of origin, and that have been included in Annex V. However, until 31 August 1991, Member States shall permit the sale of all imported wines put up in Bocksbeutel, Cantil or similar bottles where these are traditional Community imports. Until 31 December 1990 the reservation in point (b) (i) in the first subparagraph does not relate to wines of Portuguese origin imported into the other Member States. Article 21 1. Pursuant to Articles 20 (1), 37 (2) and 38 (3) of Regulation (EEC) N ° 2392/89, rectified concentrated grape must may be put into circulation in the Community only in containers: (a)of a nominal volume of 500 litres or less; (b)which: -are fitted with a closing device approved by the competent authority and designed to prevent any possible adulteration or contamination, or -are not, by their nature, re-usable once their content has been used; (c)which bear on the label or directly imprinted on the container within the same visual field: -the words rectified concentrated grape must in characters of a height of not less than: -20 mm in the case of containers with a nominal volume of less than 50 litres, -60 mm in the case of containers with a nominal volume equal to or greater than 50 litres, -the sugar content in grams of total sugar per litre and per kilogram, -the other compulsory particulars. However, the Member States may allow during a transitional period ending 31 December 1991 the use of containers of a volume of 1 000, 2 000 and 5 000 litres on the understanding that the conditions set out at (b) and (c) in the first subparagraph are respected. 2. N °twithstanding paragraph 1, rectified concentrated grape must may be put into circulation in bulk in containers of a volume of more than 500 litres fitted with a sealing or closing device approved by the Member State in the case of: (a)the utilization of a container, including a tank compartment, on a means of transport, the contents of which is intended for a single establishment in which it is to be: -employed in the course of preparation of a product specified at (a) or (b) in Article 1 (2) of Regulation (EEC) N ° 822/87, or -packaged for sale in accordance with paragraph 1; (b)transport between two plants of the same manufacturer of rectified concentrated grape must. In case (a), in the first subparagraph, the recipient of the load shall, before the container is emptied, inform the authority designated by the Member State where the establishment is situated of the arrival of the vehicle. Article 22 Pursuant to Article 37 (4) (a) of Regulation (EEC) N ° 2392/89 where containers of a nominal volume of 10 hectolitres or more are used for the transport of wine and grape must, if such containers comply with Community provisions or the provisions of Member States concerning materials and objects intended to come into contact with foodstuffs, there shall appear on the containers in such a way as to be clearly visible and indelible: -either a specific statement in one or more of the official languages of the Community relating to their use for the transport of beverages, -or one or, where appropriate, more than one of the following terms: -para uso alimentario, -til levnedsmidler, -fÃ ¼r Lebensmittel, -Ã ªÃ ¡Ã ´Ã Ã «Ã «Ã §Ã «Ã ¯ Ã £Ã ©Ã  Ã ¥Ã ¤Ã ¹Ã ¤Ã ©Ã ¬Ã ¡, -for food use, -pour contact alimentaire or convient pour aliment, -per alimenti, -voor levensmiddelen, -proprio para contacto com gÃ ©neros alimenticios. The above wording shall be printed in letters at least 120 mm high. Article 23 Pursuant to the third indent of the second subparagraph ofArticle 38 (1) of Regulation (EEC) N ° 2392/89 Member States may prescribe or permit a statement of the date of bottling in respect of wine and grape must bottled on their territory, by means of a marking system.Article 24 1. Pursuant to Article 43 (2) of Regulation (EEC) N ° 2392/89 Member States may authorize, to describe beverages from their own production or beverages which originate in other Member States or which have been imported, the use of the word wine: (a)in conjunction with the name of a fruit falling within Chapter 8 of the combined nomenclature provided that such beverage was obtained by an alcoholic fermentation of that fruit; or (b)in composite names such as: -British wine, or -Irish wine. 2. To avoid confusion between the terms referred to in paragraph 1 above and the words wine and table wine, Member States shall ensure that: -the word wine is used only in a composite name and in no circumstances on its own, and -the composite names referred to in the first indent are shown on the label in lettering of the same type and the same colour and of such a height that they are clearly distringuishable from other information.Article 25 Pursuant to the first indent of the second subparagraph of Article 3 (1) and to the first indent of the second subparagraph of Article 12 (1) of Regulation (EEC) N ° 2392/89 the description of a table wine or of a quality wine psr intended for export to the United States of America may not, from 1 January 1983, indicate the harvest year unless ar least 95 % of the product in question was produced from grapes harvested in the year indicated.Article 26 1. Wines and grape musts described and presented in accordance with the relevant provisions in force when they are put into circulation and whose description or presentation ceases to conform to the said provisions following an amendment thereto may be held for sale, put into circulation or exported until stocks are exhausted.Labels containing information printed in accordance with the relevant provisions in force when they are put into circulation which no longer conforms to the said provisions following an amendment thereof may be used for a period of one year from the date from which such amendment applies.Prepackaging on which has been printed directly information in accordance with the relevant provisions in force when they are put into circulation, which is no longer compatible with the said provisions following an amendment thereof may be used for a period of two years from the date from which the amendment applies.2. Wines and grape musts originating in Greece, described and presented in accordance with the Greek provisions in force before 1 January 1981 and whose description or presentation does not conform to the relevant Community provisions may be held for sale, put into circulation or exported until stocks are exhausted.3. Wines and grape must originating in:-Spain, described and presented in accordance with the Community provisions relating to imported wines and with the Spanish provisions in force on 31 December 1985,-Portugal, described and presented in accordance with the Community provisions relating to imported wines and with the Portuguese provisions in force on 31 December 1990,and whose description or presentation does not conform to the Community provisions as regards Community products may be held for sale, put into circulation or exported until stocks are exhausted.4. Wines and grape musts originating in the territory of the former German Democratic Republic, described and presented in accordance with the provisions of the German Democratic Republic in force before 3 October 1990 and whose description or presentation does not conform to Regulation (EEC) N ° 2392/89 and this Regulation may be held for sale, put into circulation or exported until stocks are exhausted.Labels containing information conforming to the provisions of the German Democratic Republic in force before 3 October 1990 but not conforming to Regulation (EEC) N ° 2392/89 and to this Regulation may be used until 31 August 1991.5. Labels containing information:-conforming to the Community provisions relating to products imported from Portugal in force before 1 January 1991,-conforming to the Portuguese provisions in force before this date, but not conforming to the Community provisions relating to products originating in the Community,may be used until 31 December 1991.6. Wine originating in the United States of America, the description and presentation of which conforms to the provisions in force in that country but which does not conform to Regulation (EEC) N ° 2392/89 and to this Regulation, may be held for sale and put into circulation until stocks are exhausted, provided that it has been imported into the Community not later than 31 December 1982, that no risk of confusion as to the nature, origin or provenance or composition of the wine can arise, and that the wine is not designated a quality wine psr.7. Labels containing information not conforming to the relevant Community legislation may be used for table wines and quality wines psr for export to non-member countries provided that this information is required under the legislation of the countries of importation and that no confusion with other table wines or quality wines psr will arise.Member States may subject the use of such labels to prior approval.Article 27 Pursuant to the second indent of Article 28 (3) of Regulation (EEC) N ° 2392/89, Articles 25 (1) and 26 (1) (b), (c) and (d) of that Regulation shall not apply to wines and grape musts imported from and originating in third countries, which are covered by the exemptions referred to in Article 4 (2) of Regulation (EEC) N ° 2390/89 up to the quantities indicated therein, provided that the products are labelled in accordance with the rules in the third country of origin.Grape musts and wine in quantities not exceeding 15 litres put up in the form of a batch as commercial samples not intended for sale shall also be exempted from the application of the abovementioned provisions.Article 28 1. Commission Regulation (EEC) N ° 997/81 is hereby repealed.2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex VI.Article 29 This Regulation shall enter into force on 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 1990.For the Commission Ray MAC SHARRY Member of the Commission(1)OJ N ° L 84, 27. 3. 1987, p. 1.(2)OJ N ° L 132, 23. 5. 1990, p. 19.(3)OJ N ° L 232, 9. 8. 1989, p. 13.(4)OJ N ° L 378, 27. 12. 1989, p. 12.(5)OJ N ° L 84, 27. 3. 1987, p. 59.(6)OJ N ° L 202, 14. 7. 1989, p. 1.(7)OJ N ° L 106, 16. 3. 1981, p. 1.(8)OJ N ° L 267, 29. 9. 1990, p. 30.(9)OJ N ° L 42, 15. 2. 1975, p. 1.(10)OJ N ° L 143, 10. 6. 1988, p. 26.(11)OJ N ° L 209, 21. 7. 1989, p. 31.(12)OJ N ° L 232, 9. 8. 1989, p. 7.(13)OJ N ° L 163, 29. 6. 1990, p. 3.(14)OJ N ° L 133, 14. 5. 1982, p. 1.ANNEX I List of terms denoting superior quality referred to in Article 3 (4) of this Regulation that may be used for imported wines1.SOUTH AFRICA-Certified by the Wine and Spirit Board-Wine of origin certified by the Wine and Spirit Board-Wine of origin superior certified by the Wine and Spirit Board-Special late harvest-N °ble late harvest-Superior 2.ALGERIA-appellation d'origine garantie 3.ARGENTINA-vino fino-vino reserva-vino reservado 4.AUSTRIA-QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer-Kabinett-QualitÃ ¤tswein besonderer Reife und Leseart or PrÃ ¤dikatswein-SpÃ ¤tlese or SpÃ ¤tlesewein-Auslese or Auslesewein-Beerenauslese or Beerenauslesewein-Ausbruch or Ausbruchwein-Trockenbeerenauslese-Eiswein 5.BULGARIA->START OF GRAPHIC>>END OF GRAPHIC>(Katschestveno vino)->START OF GRAPHIC>>END OF GRAPHIC>(Visokokatschestveno vino s geografski proishod)->START OF GRAPHIC>>END OF GRAPHIC>(Visokokatschestveno vino s kontroliran proishod)->START OF GRAPHIC>>END OF GRAPHIC>(Beritba pri palna zjralost)->START OF GRAPHIC>>END OF GRAPHIC>(Beritba na presrjalo grozde)->START OF GRAPHIC>>END OF GRAPHIC>(Beritba na botritisirano grozde)->START OF GRAPHIC>>END OF GRAPHIC>(Beritba na stafidirano grozde)->START OF GRAPHIC>>END OF GRAPHIC>(Podbor na presreli, botritisirani ili stafidirani zarna)->START OF GRAPHIC>>END OF GRAPHIC>(Reserve) 6.CHILE-reservado-gran vino 7.HUNGARY-minosÃ ©gi bor-kÃ ¼lÃ ¶nleges minosÃ ©gÃ ¼ bor-kÃ ©soi szÃ ¼retelÃ ©sÃ ¼ bor-vÃ ¡logatott szÃ ¼retelÃ ©sÃ ¼ bor-tÃ ¶ppedt szolobol kÃ ©szÃ ¼lt bor-SzÃ ¡raz Szamorodni-Ã des Szamorodni-Aszubor-Aszu-Aszu 3 puttonyos-Aszu 4 puttonyos-Aszu 5 puttonyos-Aszu 6 puttonyos-Esszencia-Aszu Esszencia 8.ISRAEL-Yein Eichout, whether or not followed by the following terms:-yayin mÃ «eretz hacodesh (wine from the Holy Land)-yayin meÃ «retz hatanach (wine from the land of the Bible) 9.MOROCCO-vin Ã appellation d'origine-vin Ã appellation d'origine garantie-vin supÃ ©rieur10.ROMANIA-vinuri de calitate superioara (= v.s.)-vinuri de calitate superioara cu denumire de origine(= v.s.o.)-vinuri de calitate superiora cu denomire de origine si trepte de calitate (= v.s.o.c.)-cules la maturitate deplin Fa (cmd)-cule tÃ ®rziu (ct)-cules la maturitate de innobilare (cmi)-cules selectionat (cs)-cules la innobilarea boabelor (cib)-vin din butoaie alese-vin din vinoteca-comoara pivnitei11.SAN MARINO-Superiore12.SWITZERLAND-attestierter Winzerwy-SpÃ ¤tlese-Auslese-Beerliwein-VITI-Terravin13.TUNISIA-appellation d'origine contrÃ ´lÃ ©e-vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure (vdqs)-vin supÃ ©rieur-qualitÃ © exceptionnelle-cÃ ©page tardif (for wine made from the Carignan vine varieties)-grand cru-grand vin-premier cru-cuvÃ ©e rÃ ©servÃ ©e14.TURKEY-Kalite Sarap15.YUGOSLAVIA-kvalitetno vino sa geografskim poreklom or kakovostno vino z geografskim poreklom or kvalitetno vino so geogravsko poteklo-vrhunsko or Ocuveno vino sa geografskim poreklom or vrhunsko vino z geografskim poreklom or vrvno vino so geogravsko poteklo-kontrolisano poreklo or kontrolirano poreklo or kontrolirano poteklo-slu Ozbeno kontrolisano poreklo or slu Ozbeno kontrolirano poreklo or slu Ozbeno kontrolirano poteklo-sopstvena berba or lastna trgatev or sopstvena berba-berba u punoj zrelosti (probirna berba) or trgatev v polni zrelosti (izbor) or berba vo polna zrelost-kasna berba or pozna trgatev or docna berba-probirna berba bobica or jagodni izbor or probirna berba na zrna-berba suvih bobica or suhi jagodni izbor of berba na suvi zrna-originalnost zakonom za Osti ´cenaANNEX II >TABLE>ANNEX III >TABLE>ANNEX IV >TABLE>ANNEX V 1.List of French quality wines psr which may be presented in bottles of the flÃ »te d'Alsace type:-Alsace or vin d'Alsace,-CrÃ ©py,-ChÃ ¢teau-Grillet,-CÃ ´tes de Provence, red and rosÃ ©,-Cassis,-JuranÃ §on,-RosÃ © de BÃ ©arn,-Tavel, rosÃ ©.2.List of wines which may be presented in bottles of the Bocksbeutel or Cantil types or in bottles of a similar type:1.In Germany, quality wines produced in the following specified regions:-Franken,-Baden:-originating in the Taubertal and the SchÃ ¼pfergrund,-originating in the commune areas Neuweier, Steinbach, Unweg and Varnhalt of the commune of Baden-Baden.2.In Italy, quality wines produced in the following specified regions:-Santa Maddalena (St. Magdalener),-Valle Isarco (Eisacktaler) made from Sylvaner and MÃ ¼ller-Thurgau grapes,-Terlaner made from Pinot bianco grapes,-Bozner Leiten,-Alte Adige (SÃ ¼dtiroler) made from Riesling, MÃ ¼ller-Thurgau, Pinot nero, Moscato giallo, Sylvaner, Lagrein, Pinot blanco (WeiÃ burgunder) and Moscato rosa (Rosenmuskateller) grapes,-Greco di Bianco,-Trentino made from the Moscato variety.3.In Greece, the following wines:-Agioritiko,-Rombola Kephalonias,-wines originating on the island of Kephalonia,-wines originating on the island of Paros.ANNEX VI >TABLE>